FILED
                           NOT FOR PUBLICATION
                                                                            DEC 14 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MELISSA PRISCILLA MORALES,                       No.   16-55393

              Plaintiff-Appellant,               D.C. No. 5:15-cv-00899-JEM

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                  John E. McDermott, Magistrate Judge, Presiding

                          Submitted December 14, 2017**
                              Pasadena, California

Before: REINHARDT, GILMAN,*** and WARDLAW, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Melissa Morales appeals the district court’s decision affirming the denial of

her application for disability insurance benefits under Title II of the Social Security

Act. We have jurisdiction under 28 U.S.C. § 1291, we review the district court’s

order de novo, Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017), and we

affirm.

      1.     The ALJ did not err in discounting Dr. Shinada’s residual functional

capacity evaluation (“RFC”). The ALJ gave “specific and legitimate reasons” for

discounting Dr. Shinada’s RFC: it conflicted with his own treatment notes, the

records of other examining physicians, and Morales’ testimony about her activities.

Id. at 675. In contrast with the severe disability depicted in Dr. Shinada’s RFC, his

treatment notes document reasonably stable, well-controlled lupus. Furthermore,

the limitations in Dr. Shinada’s RFC were not corroborated by Dr. Lai, Dr.

Wallace, Dr. Hwang, or Dr. Abejuela, none of whom reported significant

limitations in Morales’ hands, arms, joints, or legs, or by Morales’ testimony,

which did not mention any such limitations but recounted daily exercise, errands,

and weekly classes. The ALJ’s reasons were set out with a “detailed and thorough

summary of the facts and conflicting clinical evidence,” followed by the ALJ’s

interpretation of that evidence and the ALJ’s findings. Id. (quoting Magallanes v.




                                           2
Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). Therefore the ALJ’s discounting of

Dr. Shinada’s RFC was not erroneous.

      2.     Nor did the ALJ err by finding Morales not wholly credible. The ALJ

offered four “specific, clear and convincing” reasons for his credibility

determination. Id. at 679. Morales’ claim that she was continuously too fatigued

to work was inconsistent with her symptom reports of intermittent and mild joint

pain and fatigue, her daily activities, the lack of objective clinical findings, and her

intermittent discontinuation of her medication. The constellation of all four

sources of inconsistency, presented in detail and at length by the ALJ, present

sufficiently clear and convincing reasons to find Morales not wholly credible.

      AFFIRMED.




                                            3